


110 HR 4213 IH: To amend the Small Business Act to provide for an

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4213
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Cramer introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Act to provide for an
		  increase in the amount of awards under the first and second phases of the Small
		  Business Innovation Research program.
	
	
		1.Increase in amount of awards
			 under SBIR program
			(a)Increase
			 requiredSection 9(j) of the Small Business Act (15 U.S.C.
			 638(j)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 subparagraph (D) and redesignating subparagraphs (E) through (I) as
			 subparagraphs (D) through (H), respectively; and
					(B)in subparagraph
			 (H), as so redesignated, by striking subparagraph (H) and
			 inserting subparagraph (G); and
					(2)by adding at the
			 end the following new paragraph:
					
						(4)Amount of awardsThe program directives issued pursuant to
				this subsection shall provide that an agency may award an amount of not more
				than $149,000 in the first phase of an SBIR program and an amount of not more
				than $1,115,000 in the second phase of an SBIR program. Such amounts shall be
				adjusted once every 5 years to reflect economic adjustments and programmatic
				considerations.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 90 days after the date of the enactment of this Act.
			
